DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending in the application. Claims 9-20 have been withdrawn from consideration in response to Restriction Requirement.

RESPONSE TO RESTRICTION REQUIREMENT
Applicant’s election of invention Group I species 1 in the reply filed on 03/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Rippel et al. (US Publication 2018/0174052A1, hereafter Rippel).
As per claim 1, Rippel teaches every limitation as recited including a method (ABSTRACT; FIG. 7) for reconstructing a compressed image, comprising: 
receiving first compressed image data based on a source image (Rippel discloses a compression system which trains an autoencoder with a discriminator to reduce compression artifacts in the reconstructed content (FIG. 2; para. [0006]-[0007]). Rippel further teaches training a set of multi-scale autoencoders with a set of multi-scale discriminators (FIG. 7). FIG. 7                         
                            
                                
                                    x
                                
                                
                                    i
                                    ∈
                                    s
                                
                                
                                    1
                                
                            
                        
                    ,                          
                            
                                
                                    x
                                
                                
                                    i
                                    ∈
                                    s
                                
                                
                                    2
                                
                            
                        
                    , and                         
                            
                                
                                    x
                                
                                
                                    i
                                    ∈
                                    s
                                
                                
                                    3
                                
                            
                        
                     are 3 images from a same source image with difference resolutions, in which                         
                            
                                
                                    x
                                
                                
                                    i
                                    ∈
                                    s
                                
                                
                                    1
                                
                            
                        
                     is the original image,                         
                            
                                
                                    x
                                
                                
                                    i
                                    ∈
                                    s
                                
                                
                                    2
                                
                            
                        
                     is the downsampled version of                         
                            
                                
                                    x
                                
                                
                                    i
                                    ∈
                                    s
                                
                                
                                    1
                                
                            
                        
                    , and                         
                            
                                
                                    x
                                
                                
                                    i
                                    ∈
                                    s
                                
                                
                                    3
                                
                            
                        
                     is a downsampled version of                         
                            
                                
                                    x
                                
                                
                                    i
                                    ∈
                                    s
                                
                                
                                    2
                                
                            
                        
                     (para. [0074]). The autoencoder includes an encoder and a decoder (FIG. 2 #202; FIG. 3 #302). After the respective multi-scale images are input into respective encoders, respective encoded image data is generated (FIG. 3 tensor “y” being a compact representation of the content with respect to the structural features of the content. See para. [0044]-[0045]). Note the encoder is couple with an entropy encoder which performs entropy compression of the tensor. Therefore the encoder and corresponding entropy encoder work together generates compressed image data (see para. [0008] and [0029]). In FIG. 7 the compressed data for                         
                            
                                
                                    x
                                
                                
                                    i
                                    ∈
                                    s
                                
                                
                                    3
                                
                            
                        
                     generated from the encoder and the entropy encoder is regarded as first compressed image data); 
                        
                            
                                
                                    x
                                
                                
                                    i
                                    ∈
                                    s
                                
                                
                                    '
                                    3
                                
                            
                        
                    . See FIG. 3 #360 and #330; para. [0046]; FIG. 7; para. [0074]. Note for compressed data, there is also a corresponding entropy decoder (See para. [0008] and [0029]).The system with paired autoencoder and discriminator constitutes a reconstructive (generative) adversarial network (see Title));   
receiving second compressed image data based on the source image (See analysis above. The compressed data corresponding to                         
                            
                                
                                    x
                                
                                
                                    i
                                    ∈
                                    s
                                
                                
                                    2
                                
                            
                        
                     is regarded as second compressed image data); and 
producing a second reconstruction of the source image at a second resolution from the first reconstruction and the second compressed image data using a second RAN (FIG. 7 the second autoencoder-discriminator pair 702’/704’ generates a reconstruction data                         
                            
                                
                                    x
                                
                                
                                    i
                                    ∈
                                    s
                                
                                
                                    '
                                    2
                                
                            
                        
                    from the compressed data corresponding to                         
                            
                                
                                    x
                                
                                
                                    i
                                    ∈
                                    s
                                
                                
                                    2
                                
                            
                        
                    .                         
                            
                                
                                    x
                                
                                
                                    i
                                    ∈
                                    s
                                
                                
                                    '
                                    2
                                
                            
                        
                     combines with previous scale result                         
                            
                                
                                    x
                                
                                
                                    i
                                    ∈
                                    s
                                
                                
                                    '
                                    3
                                
                            
                        
                     generates the second reconstruction. See para. [0070] and [0072] and [0074]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rippel et al. (US Publication 2018/0174052A1, hereafter Rippel), as applied above to claim 1, in view of Park et al. (US Publication 2020/0202160 A1, hereafter Park).
As per claim 2, Rippel does not teach the recited limitations.
Park discloses a method for detecting abnormal traffic based on a convolutional autoencoder (CAE) (ABSTRACT). The CAE includes an encoder and a decoder (FIG. 1). The encoder may include a convolutional layer and a pooling layer, and the decoder may include an uppooling layer and a transposed convolutional layer. FIG. 1 shows that the encoder and the decoder is connected to each other via a fully connected layer. The convolutional layer may be a layer which extracts a feature (or a feature map) by performing an arithmetic multiplication (or convolution) of an input image with a filter. The fully connected layer may be a layer which is connected to all activations of a previous layer. The decoder generates a reconstructed image using the result from the fully connected layer (FIG. 1; FIG. 5; para. [0063]-[0065]).
Taking the combined teachings of Rippel and Park as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider generating a reconstruction image as performed by Park in order to utilize the image features from all previous layers.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rippel et al. (US Publication 2018/0174052A1, hereafter Rippel), in view of Park et al. (US Publication 2020/0202160 A1, hereafter Park), as applied above to claim 2, and further in view of Denton et al. (Denton, E., et al., “Deep Generative Image Models using a .
As per claim 3, Rippel in view of Park does not teach the recited limitations.
Denton discloses a generative parametric model capable of producing high quality samples of natural image. The model uses a cascade of convolutional networks within a Laplacian pyramid framework to generate images in a coarse-to-fine fashion. At each level of the pyramid, a separate generative convnet model is trained using the Generative Adversarial Nets (GAN) (Abstract; Fig. 1). In Fig. 1 the first reconstruction                         
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            3
                                        
                                    
                                
                                ~
                            
                        
                     is upscaled and input into the second model G2. Together with another noise sample z2, G2 generates a difference image                         
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            2
                                        
                                    
                                
                                ~
                            
                        
                      which is added to l2 to create                         
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            2
                                        
                                    
                                
                                ~
                            
                        
                     , a second reconstruction (see Fig. 1 caption).
Rippel in view of Park teaches extracting second features from the second compressed image data using a convolutional layer (see rejections applied to claim 2 above).
Taking the combined teachings of Rippel, Park and Denton as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider generating a second reconstruction as performed by Denton in order to produce more accurate result. Denton uses the result of the first reconstruction and therefore includes the feature of a previous scale. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rippel et al. (US Publication 2018/0174052A1, hereafter Rippel), in view of Park et al. (US Publication 2020/0202160 A1, hereafter Park) and Denton et al. (Denton, E., et al., . 
As per claim 4, Rippel in view of Park and Denton teaches producing the second reconstruction further comprises adding the upscaled image and the image residual to produce the second reconstruction (Denton Fig. 1 caption), and does not disclose convolving the two elements. 
Arnold is evidenced that convolving the residual with an image is well-known and practiced (para. [0008]). 
Taking the combined teachings of Rippel, Park and Denton as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider generating a combined image by convolving two elements in order to preserve the features in the residual image.  

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rippel et al. (US Publication 2018/0174052A1, hereafter Rippel), as applied above to claim 1, in view of Planche et al. (US Publication  2020/0294201 A1, hereafter Planche).
As per claim 5, dependent upon claim 1, Rippel teaches training the first RAN, and training the second RAN (FIG. 7; para. [0073]-[0077]). The limitations regarding training the second RAN using an output of the trained first RAN is are not apparently obvious.
 Planche discloses a method of removing noise from a depth image using a first generative adversarial neural network (GAN) and a second generative adversarial 
Taking the combined teachings of Rippel and Planche as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider training the second network by using output of the trained first network in order to reduce training time of the second network. 

As per claim 6, dependent upon claim 5, Rippel in view of Planche teaches that training the first RAN uses a pixel-wise l2 reconstruction loss and an adversarial loss (Rippel para. [0051]-[0055]; para. [0052] the discriminator loss is an adversarial loss; para. [0055] the reconstruction loss is a pixel-wise l2 loss). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rippel et al. (US Publication 2018/0174052A1, hereafter Rippel), as applied above to claim 1, in view of Xu et al. (Xu, K., et. al., “CSVideoNet: A Recurrent Convolutional Neural Network for Compressive Sensing Video Reconstruction,” arXiv:1612.05203v1, Dec., 15, 2016, hereafter Xu).
As per claim 7, dependent upon claim 1, Rippel teaches encoding the source image to produce the first compressed image data at a first compression ratio and the second compressed image data at a second compression ratio (FIG. 7; para. [0029]; para. [0074]).
Rippel, however, does not teach that the encoding is performed randomly.
th line: “A Random Gaussian matrix is used for CS encoding”). Xu further teaches encoding frames with different compression ratio (Fig. 1 “CR=N(N>>M)”, “CR=M”).
  
Taking the combined teachings of Rippel and Xu as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider performing encoding randomly in order to encode information using a simplified representation.

As per claim 8, dependent upon claim 7, Rippel in view of Xu teaches that the second compressed image data comprises the first compressed image data and additional information (Ripple para. [0074]. Since                 
                    
                        
                            x
                        
                        
                            i
                            ∈
                            s
                        
                        
                            2
                        
                    
                
             is the downsampled version of                 
                    
                        
                            x
                        
                        
                            i
                            ∈
                            s
                        
                        
                            1
                        
                    
                
            , the second compressed image data comprises the first compressed image data and other information.)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664